 

Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

This agreement is entered into by and between InterCore, Inc., a Delaware
corporation, (“InterCore”) and its wholly owned subsidiary SRG International,
Inc., a Canadian corporation (InterCore, Inc. together with SRG International,
Inc., the "Companies") and TOPSIDE PARTNERS, LP, a Texas Limited Partnership,
(the "Lender") as of ____________, 20___ (the "Agreement").

 

WHEREAS, the Companies require working capital in order to implement their
business plan which calls for the commercial sales of their proprietary
alertness detection products, known as Driver Alertness Detection System, or
“DADS”, in several key markets; and

 

WHEREAS, the Lender is fully familiar with their business strategy and desires
to assist the Companies in achieving their business development by providing the
working capital they require; and

 

WHEREAS, the Companies and the Lender have negotiated a Promissory Note, dated
____________, 20___, under which the Lender has agreed to provide a secured
working capital facility (the "Facility") in order to meet the working capital
needs of the Companies; and

 

WHEREAS, this Agreement is the Definitive Agreement to implement the loan, the
Promissory Note, and associated security interest.

 

 

 

 

NOW THEREFORE intending to be legally bound the parties hereto do agree as
follows:

 

1. Extension of Credit. The Lender hereby agrees to extend credit to the
Companies in the maximum amount of _______________ at the Companies' request in
amounts from time to time. The maximum draw that can be requested for the
initial draw of this Agreement is _____________. A second draw may be requested
upon the presentation of documentation acceptable to Lender evidencing that
sufficient progress is being made: (i) in preparing and filing the 2013 10-K and
2014 10-Q reports; (ii) in having the DADS app available for purchase on the
iTunes app store; and (iii) in completing the 2012 SRG audit and related 8-K
filings. Each draw shall be funded by the Lender within ten (10) business days
of the date that written request for said draw is received. An additional draw
may not be requested while a draw is pending. The total of all draws made
hereunder less repayments shall be called the "Outstanding Principal".

 

2. Term of the Facility: Unless extended by the Lender the Facility must be
retired fully on or before _________, 20___.

 

3. Interest. The Companies further agrees to pay to the Lender interest on the
Outstanding Principal at the rate of 18% per annum calculated upon the actual
number of days such principal amounts are outstanding. Interest shall be paid
within three business days after the end of each month.

 

4. Facility Fee. A one-time, non-refundable fee of 4.5% of the Facility shall be
earned when the Loan and Security Agreement for the Facility has been executed.
Half will be paid from the first draw and half will be paid from the second
draw.

 

5. Origination Fee. A fee of 6% shall be deducted from each new advance made
pursuant to the Facility.

 

6. Warrants. The Companies will issue to the Lender a Warrant to purchase
______________ shares of InterCore (ICOR) common stock. The Warrant will have a
term of four years and a strike price of $____. The warrants will be fully
vested as soon as the first draw is received by InterCore on behalf of the
Companies. The form of the Warrant will be consistent with the warrants that
have been issued in 2014 by InterCore.

 

 

 

 

7. Continuing Due Diligence. The Companies shall provide financial and marketing
information to the Lender on a weekly basis. The content and list of required
information that the Borrower will supply will be in a format that is acceptable
to the Lender. No additional draws will be supplied as long as the Borrower is
not in compliance with this provision.

 

8. Conversion. Outstanding Principal may be converted at the election of the
Lender at any time into Series D Preferred Shares at the price of $10.00 per
share; or into restricted common stock at a price of a ____% discount to market
based on the average closing price of the preceding five days except that,
within six (6) months of the date of this agreement, Lender may convert the
Outstanding Principal into restricted common stock at a price equal to the
lesser of (i) _____ per share or (ii) a ____% discount to market based on the
average closing price of the preceding five days. The right to convert the
Outstanding Principal can be exercised up to five days after the Borrower has
tendered repayment of the Principal.

 

9. Repayment. The principal will begin to be repaid by the Companies as soon as
the Companies becomes cash-flow positive. Becoming cash-flow positive is defined
as having revenue in any one month that is more than sufficient for the
Companies to pay their monthly obligations, with the expectation that the
positive cash-flow will continue for the following month.

 

10. Prepayment. All or a portion of Outstanding Principal and any accrued
interest may be prepaid by the Companies to the Lender at any time without
penalty. Prepayment of Outstanding Principal does not preclude the Company from
subsequently drawing upon this credit facility in equal or greater amounts.

 

11. Promissory Notes. The Companies shall execute a promissory notes in the form
attached hereto as “Exhibit A" to document each draw.

 

 

 

 

12. Security Interest. The underlying collateral for the Outstanding Principal
under the terms of this Agreement shall be a lien (second only to the first lien
of Rhine Partners, LP) on all assets of the Companies including all cash,
existing and future accounts receivable, inventory, purchase orders, and all
intellectual property and patents and copyrights owned or licensed for use by
the Companies, including all rights to the ADS software, including all
marketing, royalty, and distributions rights to the ADS software and product
lines, both current and future, and the Lender is hereby granted a security
interest in said assets excluding all property, plant and equipment. The
Companies agree to execute and file a UCC-1 Financing Statement in favor of the
Lender. To the extent that any UCC-1 Financing Statement is now active, the
Companies agrees to obtain subordination or cancellation of said UCC-1 Financing
Statement. In the event that the Companies have repaid all the outstanding
advances and declared its intention not to make further use of the Facility, the
Lender shall forthwith release its first security lien on the above described
assets of the Companies and the Facility shall be terminated.

 

13. Lender Representations. Lender hereby represents that it is an “accredited”
investor and Lender (as defined in 17 CFR 230.501 (a) subsection 8. Lender
further represents that Lender has not been formed for the purpose of making
this investment, that Lender is acquiring the promissory note(s), warrants and
securities therein for its own account and for investment purposes only and has
no present intention, agreement or arrangement for the distribution, transfer,
assignment, resale or subdivision thereof. Lender further agrees that it will
not distribute, transfer, assign, sell, or by any other means transfer ownership
of, or any rights to, the promissory note(s) without prior approval of the
Companies.

 

14. Entire Agreement, This is the entire Agreement of the parties relating to
this subject matter. It is to be governed by the laws of the State of Delaware
and shall be enforced in the state or federal courts of the State of Delaware if
the parties cannot amicably resolve any disputes by voluntary submission to an
agreed upon mediator or arbitration mechanism. The Agreement may be modified
only in writing that is signed by the parties.

 

[Signature page follows]

 

 

 

 

WITNESS THE HAND AND SEAL OF THE PARTIES AS OF THE DATE FIRST ABOVE WRITTEN:

 

InterCore, Inc.

 

    By: James F. Groelinger, Chief Executive Officer       SRG International,
Inc.           By: Raphael Huppe, Chief Technology Officer       SRG
International, Inc.           By: Claude Brun, Director       Topside Partners,
LP           By: Kimberly Guenther, Managing Member       Trademont Associates,
LLC, its General Partner  

 

 

 

 

Exhibit A

 

SECURED PROMISSORY NOTE

 

1.          FOR VALUE RECEIVED, the undersigned, InterCore Inc., a Delaware
corporation, and its wholly owned subsidiary SRG International, Inc., a Canadian
Corporation, (collectively the "Borrower"), promises to pay to Rhine Partners,
LP, a Texas Limited Partnership, (“Lender"), the principal sum up to
____________________ (the "Principal Amount") funded from time to time.

 

2.          This Note shall mature and the Principal Amount become due and
payable on ___________, 20___. Payment of the Principal Amount and any accrued
and unpaid interest shall be made by wire transfer to an account to be
designated by the Lender.

 

3.          This Note is issued pursuant to that certain Loan and Security
Agreement dated ___________, 20___ and the terms therein are incorporated herein
by reference and made a part hereof as if fully stated herein.

 

4.          Borrower, for itself and its legal representatives, successors, and
assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purposes of accelerating maturity, diligence in collection, and any other
condition precedent to action against Borrower for the payment hereof.

 

 

 

 

5.          This Note shall become immediately due and payable without notice or
demand upon the happening to Borrower of any one of the following specified
events: (a) assignment for the benefit of creditors; (b) application for, or
appointment of a receiver for, it or its property; (c) filing a voluntary
petition under any of the provision of the Bankruptcy Code or having an
involuntary petition filed against it under the Bankruptcy Code which is not
dismissed within 60 days; (d) any other proceeding under bankruptcy, insolvency,
reorganization, relief of debtors, or similar laws is commenced by Borrower, or
is commenced against Borrower and not dismissed within sixty (60) days; (e) if
any payment of Principal Amount or interest due hereunder is not made within
thirty (30) days after the date such payment was due; (f) if Borrower fails to
perform any covenant or agreement hereunder in any material respect; (g) if any
representation or warranty made by Borrower herein was not true and correct in
all material respects when made. All such events shall constitute an Event of
Default hereunder. If any of the Events of Default specified in clauses (a)
through (d) above occurs, the balance of the Principal Amount, together with all
accrued but unpaid interest, shall immediately become due and payable. If any
other Event of Default occurs, Lender may declare the balance of the Principal
Amount, together with all accrued but unpaid interest, to be immediately due and
payable by written notice thereof to Borrower.

 

6.          This obligation is secured by a first lien on all of the Companies'
assets including cash, inventory, accounts receivable and all intellectual
property and patents owned or licensed for use by the Companies. All Property,
Plant and Equipment is excluded from the Lender filing a UCC-1 Financing
Statement to perfect this security interest. This first lien shall not be
subordinate to security interests granted to other parties as reflected in UCC-1
Financing Statements filed prior to the date hereof.

 

 

 

 

7.          This Note is to be construed and enforced according to and governed
by the laws of the State of Delaware.

 

8.          Borrower agrees to pay all costs and expenses (including, without
limitation, reasonable attorney fees) incurred or payable by Lender in enforcing
each provision of this Note including, without limitation, respecting the
collection of any and all amounts payable under this Note.

 

9.          Borrower acknowledges that its obligations to make payments
hereunder are absolute and unconditional, and agrees that such payments shall
not be requested to be, and shall not be, subject to any defense, setoff, or
counterclaim of any kind or nature, or any other action similar to the
foregoing, provided that nothing contained herein shall preclude any separate
proceeding by Borrower against Lender so long as such proceeding does not in any
manner relate to or otherwise impair the payment or the collection of the
amounts due hereunder in accordance with the terms of this Note.

 

10.         No amendment, modification, rescission, waiver, consent,
forbearance, or release of any provision of this Note shall be valid or binding
unless made in writing and executed by a duly authorized representative of
Borrower and Lender. No consent or waiver, express or implied, by Lender to the
breach by Borrower in the performance by it of any of its obligations hereunder
shall be deemed or construed to be a consent to or waiver of the further breach
in the performance of the same or any other obligation of Borrower hereunder.
Failure on the part of Lender to complain of the act or failure to act by
Borrower or to declare Borrower in breach, irrespective of how long such failure
continues, shall not constitute a waiver by Lender of any of its rights
hereunder.

 

 

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of
_____________, 20___.

 

InterCore, Inc.           By: James F. Groelinger, Chief Executive Officer      
SRG International, Inc.           By: Raphael Huppe, Chief Technology Officer  
    SRG International, Inc.           By: Claude Brun, Director       Topside
Partners, LP           By: Kimberly Guenther, Managing Member       Trademont
Associates, LLC, its General Partner  

 

 

 